Citation Nr: 1602164	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for cardiovascular disorders, to include hypertension (HTN), residuals of myocardial infarction (MI), atrial fibrillation, angina, right branch bundle block, systolic ejection murmur, and coronary artery disease (CAD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1979 to February 1983.  He also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard between October 1997 and June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision for the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  As noted in previous Board documents, the claim has been remanded on numerous occasions, to include in February 2011, October 2012, August 2013, May 2014, and July 2015.  The case has now been returned for further appellate consideration.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-57 (1999).  

In February 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since left the Board.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  In August 2012, the Board notified the Veteran that the VLJ was no longer employed by the Board, and he was offered the opportunity for additional hearing.  He responded in September 2012, indicating that he did not want another hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  



FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current cardiovascular disorder that developed as a result of his active service, to include periods of ACDUTRA and/or INACDUTRA.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for cardiovascular disorders, to include HTN, residuals of MI, atrial fibrillation, angina, right branch bundle block, systolic ejection murmur, and CAD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in April 2007, February 2011, March 2011, May 2011, August 2011, and May 2014, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

As noted above, the Board remanded the current claim on numerous occasions for further development, to include obtaining of verification of active service dates and for numerous medical examinations.  The medical examinations that resulted from this development were found on more than one occasion to be inadequate for reasons to include the failure to address all medical nexus questions raised by the circumstances of this case.  As a result of Board remand in May 2014, a VA examination addendum report to a November 2013 examination was added to the record.  An additional VA examination report dated in November 2015 was also added to the record.  The Board now finds that these reports, in toto, are adequate to address the medical questions of record as together they provide sufficient detail so that the Board can perform a fully informed determination regarding the claim on appeal without prejudice to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The claims file was reviewed, and the Veteran's contentions taken into consideration in the medical opinions provided.  The examiners considered all issues the Board raised in its remand and specifically addressed the likelihood that the Veteran's current cardiovascular disorders were incurred in or aggravated by service.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2014) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

INACDUTRA is duty (other than full-time duty) prescribed for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service ) by the Secretary concerned under section 206 of title 37 or any other provision of law.  
38 U.S.C.A. § 101 (23) (West 2014).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101 (22) (West 2014).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

Additionally, with regard to the appellant's periods of ACDUTRA and INACDUTRA, the Court has determined that "an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see also 38 U.S.C. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2015).  This limitation is also true for inactive duty for training.  Id.; Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The Court further concluded in Paulson that the presumption of soundness is not applicable to claimants serving on ACDUTRA (or by implication INACDUTRA).  Paulson, at 470.  See also Hines v. Principi, 18 Vet. App. 227, 239-40 (2004).  See also Smith v. Shinseki, 24 Vet. App. 40, 48 (2010), Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (presumption of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA even if claimant has previously earned appellant status).  

To establish aggravation under 38 U.S.C. § 1153 (West 2014) an active duty for training claimant must establish both that (1) "there was an increase in disability as to a preexisting injury or disease" and (2) that such an increase "was beyond the natural progress of that injury or disease."  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010).  

In addition, certain chronic diseases (e.g., HTN, CAD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran seeks entitlement to service connection for a cardiovascular disorder, to include HTN, residuals of MI, atrial fibrillation, angina, right branch bundle block, systolic ejection murmur, and CAD.  He has contended that a systolic murmur, which was noted during service in March 1979, was the onset of his currently diagnosed cardiovascular disorders.  (The Board notes that his STRs corroborate that the murmur was noted at that time.)  The Veteran claimed that HTN had its onset in 1999 when it was originally diagnosed during his National Guard service.  He also claims that the later diagnosed heart disabilities are in turn related to his HTN.  Additionally, he has contended that he suffered MIs during his National Guard service, including in December 1999 and February 2004.  

As already noted, the Veteran's systolic murmur was noted during service in March 1979.  No residuals for such are indicated in the service treatment records (STRs).  Post service records show the Veteran had many INACDUTRA days in 1999, to include on December 4th and 5th.  The record also reflects that he was seen at a private facility in late December 1999 for chest pain.  He had no prior history of cardiac disease, but a history of HTN was noted.  He was diagnosed with an acute MI and received a stent.  He was subsequently seen at the hospital due to complaints of angina at which time he received two more stents.  The diagnoses included CAD, ischemic heart disease and HTN.  

Of record is a report of additional INACDUTRA service dates for each month in 2004.  Treatment records on such dates included an EKG on January 11, 2004, at which time, it was noted that the Veteran's history included a previous MI with stent.  A nonspecific T wave abnormality was noted.  The diagnoses included a murmur "associated with the stent, CAD, and history of MI.  The Veteran was also noted to have poorly controlled HTN.  Subsequent records include that the Veteran was seen for chest pain on February 7, 2004.  This was also shown to be a period of INACDUTRA.  He was admitted for 24 hours for observation.  Tests were conducted, and the diagnosis upon discharge was rule out (R/O) MI.  He was released the day following admission.  

When examined by VA in November 2013, the examiner reviewed the file.  He noted that the claimed heart condition was less likely than not incurred in or caused by service.  For rationale, it was noted that the only inservice report of chest pain was due to trauma and not cardiac related.  His inservice symptoms resolved and no true angina was reported until 1999.  Similarly, HTN was first mentioned in the record in late December 1999.  While "long standing" HTN was reported at that time, his review of prior records did not actually show a diagnosis of HTN.  He did note that the record included blood pressure readings in July 1999 of 140/90 and 152/86, but there was no formal diagnosis of HTN.  For each cardiovascular condition of record, the examiner found that the murmur was indeed shown during service in 1979.  However, there was no followup at the time as it was deemed to be a benign condition which was "generally the case."  He further pointed out that such a murmur would not normally be related to hypertensive heart disease.  

In December 1999, in addition to HTN, the Veteran was found to have had a MI, CAD, and angina.  No fibrillation was demonstrated.  The examiner opined that there were no signs or symptoms of HTN or other cardiovascular pathology noted in service or within one year of active duty discharge.  Moreover, there was no evidence of aggravation of the Veteran's cardiovascular disorders.  For rationale, the Veteran's smoking habit, family history, and hypercholesterolemia, were all known factors for such an aggravation, but were obviously not service related.  

The 2013 report was found to be inadequate in that the VA examiner did not address whether the Veteran's hospitalization for chest pain in 2004 reflected that he had a MI at that time, or whether his symptoms were manifestations of subsequent MIs.  The Board remanded for additional report.  The examiner was to provide, in part, an opinion as to whether the Veteran experienced a MI on February 8, 2004, and if so, he was to identify any residuals.  The examiner was also directed to specifically address the Veteran's complaints of and treatment for chest pain in February 2004.  In an August 2014 addendum report, the same VA examiner who conducted the 2013 evaluation opined that whether the Veteran had a MI on February 8, 2004, was "unknown from available medical record."  It was noted that the earliest report of a right bundle branch block was in May 2006.  Moreover, isolated right bundle branch block was not known to cause any symptoms.  However, associated heart failure might cause symptoms.  

Once again, it was found by the Board in a July 2015 remand, that the medical report was inadequate to answer all medical questions raised.  It was specifically noted that it was clear that the VA examiner failed to review all of the documents of record.  It was pointed out that the record showed that the Veteran reported for drill duty (INACDUTRA) in February 2004 but soon experienced chest pain.  Records clearly show that tests were run, and he was hospitalized for one night.  Thus, the 2014 finding that the particular date as to possible MI in 2004 was unknown from the current record appeared to be inaccurate.  

In a November 2015 addendum report (as provided by a VA examiner not previously indicated in the file), it was noted that the claims file was reviewed.  She noted that the record showed that the Veteran had a MI in 1999 with coronary stenting and CAD.  She also noted that the claims file showed negative stress test and normal ejection fraction upon testing in October 2003.  Her specific review of the February 7, 2004, reports included an impression of "rule out" cardiac ischemia.  She pointed out that EKG showed normal sinus rhythm at the time.  Moreover, "Serum Troponin" was not elevated per a February 7, 2004 note.  She also noted that the Veteran gave a statement that his chest pain complaints lasted about 10 minutes and then went away.  He was admitted to the hospital as requested for observation for 24 hours.  She noted that he did not have cardiac arrest or diagnosis of a MI at that time.  Moreover, additional nuclear stress tests in February and October 2005 were also negative and showed normal ejection fraction.  

In the VA examiner's opinion, it was less likely than not (less than 50 percent probability) that the Veteran experienced a MI (or cardiac arrest) on February 7-8, 2004.  His substernal chest pain symptoms began while eating and not with exertion, and such resolved.  Further, an EKG did not show any evidence of ischemia or MI and troponin was not elevated.  He was observed since he had a history of MI and stent and CAD to "make sure" he did not have another MI.  Based on the negative test results, he was not found to have had a MI.  He was discharged with medication (atenolol) and potassium per records dated at discharge.  He was advised to follow-up with his physician.  She specifically noted that the progress note stated that the reason for admission was to rule out a MI and that the discharge report indeed showed R/O MI as the impression.  This meant that he was admitted to make sure he was not having a MI and such was ruled out.  Thus, no residuals of the incident were shown.  

Based on the findings of record, it is the conclusion of the Board that there is no evidence of HTN or associated cardiovascular disorders during the Veteran's period of active service from 1979 to 1983.  With regard to his periods of ACDUTRA and INACDUTRA, as noted above, his HTN was noted as a chronic condition in 1999 and the associated cardiovascular disorders were first noted at that time.  Given that the presumption of soundness does not apply to ACDUTRA and INACDUTRA, his HTN pre-existed that service.  His resulting cardiovascular disorders, to include fibrillation, angina, and CAD, are associated with the preexisting HTN.  Thus, to establish incurrence of HTN and associated disorders in service the appellant would have to show that his HTN was aggravated during ACDUTRA or INACDUTRA. Such is not shown here.  

In this regard, the Board notes that as to any assertion that the Veteran's HTN was aggravated by his service, to establish aggravation he would have to show both an increase in severity and that the increase was beyond the natural progression.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  See also Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  The evidence of record does not support such a claim.  In fact, the appellant continued to serve during periods of ACDUTRA and/or INACDUTRA for many years after he was diagnosed with HTN and associated cardiovascular disorders in 1999.  In other words, he was not determined to be unfit for duty.  Moreover, a VA examiner reviewed the record and found that there was no aggravation of HTN in the record.  Accordingly, the appellant has failed to establish that his HTN and associated cardiovascular conditions were incurred or aggravated during a period of service.  

The medical question of whether the Veteran actually suffered a MI during another period of INACDUTRA in 2004 (and residuals thereof) was answered in the November 2015 VA examination report.  While the Veteran was seen during a period of INACDUTRA for chest pain in 2004, cardiac ischemia was ruled out following numerous tests.  For rationale, she said that her review of the record showed that contemporaneous EKG was normal.  Records also showed contemporaneous negative telemetry and negative cardiac enzymes at the time.  She added that from a medical standpoint, there was "no question of doubt" that MI was not shown on February 7-8, 2014.  No residuals of this incident were reported.  Thus, there is no basis for aggravation of any preexisting cardiovascular disorder when considering these records.  

To the extent that the Veteran's contentions may be construed as asserting cardiovascular diagnoses and etiological opinions therefor, the Board finds that these contentions do not provide a basis for allowance of the claim.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469.  The Court has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  

Proper disposition of the Veteran's claim in this case, however, turns on the complex medical matters of whether the Veteran has a current cardiovascular disorder(s) and/or medical diagnosis(es), and whether there is a relationship between the diagnosed heart disorder(s), for which service connection is sought, and any period of active duty, INACDUTRA, or ACDUTRA.  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish both a chronic cardiovascular disorder and a positive etiology opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  

As to the 2007 and 2008 statements by private physician, B.C., M.D., that the Veteran has a cardiovascular disorder of service origin, the Board finds them to be of little probative value.  As noted above, the 1999 MI was not during a period active service, INACDUTRA, or ACDUTRA, and the Veteran did not suffer a MI in 2004.  There is no discussion of these findings which are not supportive of his opinions as provided.  Clearly, sufficient rationale for the private physician's opinion is not reflected in his statements.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for cardiovascular disorders, to include HTN, residuals of MI, atrial fibrillation, angina, right branch bundle block, systolic ejection murmur, and CAD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


